DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 04/12/2022, with respect to claims 3-11 and 20-24 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3-11 and 20-24 has been withdrawn. 
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Regarding the amended independent claim 1, the applicant argues that “the cited portions of Kadambar report that PSCCH and PSSCH transmissions "can be mapped in separate interlaces." Kadambar, [0169], (emphasis added). Paragraph [0173] of Kadambar reports that "PSCCH and PSSCH transmissions can be multiplexed in frequency." However, no portions have been identified in Kadambar that teach or disclose multiplexing PSCCH and PSSCH signals in different first and second portions of time and/or frequency resources of a same first interlace of RBs. In this regard, the Office Action, p0. 4, asserts that Kadambar's disclosure related to broadcast information for frequency-interlaced resources teaches receiving a configuration for frequency-interlaced resources in a shared radio frequency band. Although Applicant does not necessarily agree with the Office's interpretation of Kadambar, Applicant notes that these portions of Kadambar do not disclose or suggest receiving a configuration that indicates both (1) a first interlace of resource blocks (RBs), and (2) a first portion of time and/or frequency resources of the first interlace” in pages 11-12.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Paragraph [0169] of Kadambar discloses one of the many methods for transmission of PSCCH and PSSCH based on PRB interlace in a 5 MHz bandwidth. Figures 34, 35A-B of Kadambar discloses another method for transmission of PSCCH and PSSCH. In particular, Kadambar discloses receive, from a network entity, a configuration for frequency-interlaced resources in a shared radio frequency band for sidelink communication between the first UE and a second UE [see Fig. 3-4, para. 5, 79, 81, 90-91; receive, from eNB, broadcast information for D2D-U with time and frequency-interlaced resources for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH)], wherein the configuration for the frequency-interlaced resources indicates a first interlace of resource blocks (RBs) and a first portion of time and/or frequency resources of the first interlace [see Fig. 34, 35A, 35B, para. 170-172; the frequency resource allocation for transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs) indicates an interlace of 25 PRBs and a first portion of time and/or frequency resources (PRBs in the range 0-9 (NB-1))]; and communicate, with the second UE, a sidelink communication using the frequency-interlaced resources [see Fig. 3-4, para. 79, 81, Fig. 10A-B, para. 90-91, Fig. 35A, 35B, para. 171-172; UE1 and UE2 perform D2D-U communication using the frequency-interlaced resources], wherein the transceiver configured to communicate includes the transceiver configured to multiplex, based on the configuration, a physical sidelink control channel (PSCCH) signal in the first portion of time and/or frequency resources of the first interlace and a physical sidelink shared channel (PSSCH) signal in a second portion of time and/or frequency resources of the first interlace, wherein the first portion is different from the second portion [see Fig. 35A, 35B, para. 171-172; multiplex PSCCH in the first portion (PRBs in the range 0-9 (NB-1)) and PSSCH in a second portion of time and/or frequency resources (PRBs in the range 10-24 (NB-2)), the first portion (PRBs in the range 0-9 (NB-1)) is different from the second portion (PRBs in the range 10-24 (NB-2))].
In view of the above response, Kadambar discloses each and every feature recited in amended independent claim 1.

Claim Objections
Claims 1-30 are objected to because of the following informalities:  
Claims 1, 3, 12-13, 16, 18, 20, 25-26 and 29 recite “and/or”. It is suggested to clarify the use of words instead of “/”.
Claim 22 recites “and the second UE” in line 3. For clarity, it is suggested to replace with “with the second UE”.
Claims 2, 4-11, 14-15, 17, 19, 21, 23-24, 27-28 and 30 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-11, 14-17, 20-24 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the RBs of the first frequency interlace" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites the limitation "the RBs of the first frequency interlace" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20 recites the limitation "the RBs of the first frequency interlace" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 27 recites the limitation "the RBs of the first-frequency interlace" in lines 1-3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 4-11, 15-17, 21-24 and 28-30 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-21 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadambar et al. (US 2018/0368090 A1, hereinafter “Kadambar”).

Regarding claims 1 and 18, Kadambar discloses a first user equipment (UE) [see Fig. 1-4, 52, para. 76-81, 245-250; a device 5200 (UE)] comprising: 
a transceiver [see Fig. 52, para. 245-250; a transceiver 5220] configured to: 
receive, from a network entity, a configuration for frequency-interlaced resources in a shared radio frequency band for sidelink communication between the first UE and a second UE [see Fig. 3-4, para. 5, 79, 81, 90-91; receive, from eNB, broadcast information for D2D-U with time and frequency-interlaced resources for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH)], wherein the configuration for the frequency-interlaced resources indicates a first interlace of resource blocks (RBs) and a first portion of time and/or frequency resources of the first interlace [see Fig. 34, 35A, 35B, para. 170-172; the frequency resource allocation for transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs) indicates an interlace of 25 PRBs and a first portion of time and/or frequency resources (PRBs in the range 0-9 (NB-1))]; and 
communicate, with the second UE, a sidelink communication using the frequency-interlaced resources [see Fig. 3-4, para. 79, 81, Fig. 10A-B, para. 90-91, Fig. 35A, 35B, para. 171-172; UE1 and UE2 perform D2D-U communication using the frequency-interlaced resources], wherein the transceiver configured to communicate includes the transceiver configured to multiplex, based on the configuration, a physical sidelink control channel (PSCCH) signal in the first portion of time and/or frequency resources of the first interlace and a physical sidelink shared channel (PSSCH) signal in a second portion of time and/or frequency resources of the first interlace, wherein the first portion is different from the second portion [see Fig. 35A, 35B, para. 171-172; multiplex PSCCH in the first portion (PRBs in the range 0-9 (NB-1)) and PSSCH in a second portion of time and/or frequency resources (PRBs in the range 10-24 (NB-2)), the first portion (PRBs in the range 0-9 (NB-1)) is different from the second portion (PRBs in the range 10-24 (NB-2))]. 

Regarding claims 2 and 19, Kadambar discloses wherein the transceiver configured to multiplex the PSCCH signal and the PSSCH signal is configured to: frequency-multiplex the PSCCH signal and the PSSCH signal on the frequency-interlaced resources based on the configuration [see Fig. 34-36, para. 79, 81, 90, 170-173; communicate, with UE2, the sidelink communication by frequency-multiplexing a PSCCH signal and a PSSCH signal]. 

Regarding claims 3 and 20, Kadambar discloses wherein the RBs of the first frequency interlace are uniformly spaced in the shared radio frequency band [see Fig. 35A-B, para. 90, 171-172; the PRBs of the frequency interlace are uniformly spaced in the shared radio frequency band], wherein the first portion of time and/or frequency resources includes at least one of a highest-frequency RB or a lowest-frequency RB among the first frequency interlace [see Fig. 35A, 35B, para. 171-172; the first portion (PRBs in the range 0-9 (NB-1)) includes a lowest PRB among the frequency interlace of 25 PRBs], and wherein the transceiver configured to communicate the sidelink communication is further configured to: 
communicate, with the second UE, the PSCCH signal in the at least one of the highest-frequency RB or the lowest-frequency RB among the first frequency interlace based on the configuration [see Fig. 35A, para. 171-172; PSCCH transmission in a lowest PRB among the frequency interlace of PRBs]; and 
communicate, with the second UE, the PSSCH signal in one or more RBs different from the at least one of the highest-frequency RB or the lowest-frequency RB among the first frequency interlace based on the configuration [see Fig. 35A, para. 171-172; PSSCH transmission in (PRBs in the range 10-24 (NB-2) among the frequency interlace of 25 PRBs]. 

Regarding claims 4 and 21, Kadambar discloses wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the PSSCH signal further in at least a second frequency interlace of RBs uniformly spaced in the shared radio frequency band [see Fig. 35B, para. 172; PSSCH transmission in a subcarrier interlace of PRBs uniformly spaced in the shared radio frequency band]. 

Regarding claims 13 and 26, Kadambar discloses a base station (BS) [see Fig. 1-4, para. 1-5, 76-81; eNB (the network)] comprising: 
a processor [see para. 5, 80, 250; eNB comprising a processor/controller] configured to determine a configuration for multiplexing a physical sidelink control channel (PSCCH) communication and a physical sidelink shared channel (PSSCH) communication in frequency-interlaced resources in a shared radio frequency band for sidelink communication between a first user equipment (UE) and a second UE [see Fig. 3-4, para. 5, 79, 81, 90-91; determine information for D2D-U with time and frequency-interlaced resources for sidelink communication between UE1 and UE2 (transmission of PSCCH and PSSCH)], wherein the configuration indicates a first interlace of resource blocks (RBs), a first portion of time and/or frequency resources of the first interlace for the PSCCH communication, and a second portion of time and/or frequency resources of the first interlace for the PSSCH communication [see Fig. 34, 35A, 35B, para. 170-172; the frequency resource allocation for transmission of PSCCH and PSSCH in 5 MHz bandwidth (25 PRBs) indicates an interlace of 25 PRBs and a first portion of time and/or frequency resources (PRBs in the range 0-9 (NB-1)) and a second portion of time and/or frequency resources (PRBs in the range 10-24 (NB-2))]; and 
a transceiver [see Fig. 4; eNB comprising a transceiver] configured to transmit, to the first UE, the configuration [see Fig. 3-4, para. 5, 79, 81, 90; see Fig. 3-4, para. 5, 79, 81, 90; receive, from eNB, broadcast the information for D2D-U with time and frequency-interlaced resources for the sidelink communication].  

Regarding claims 14 and 27, Kadambar discloses wherein the RBs of the first-frequency interlace are uniformly spaced in the shared radio frequency band [see Fig. 35A-B, para. 90, 171-172; the 25 PRBs of the frequency interlace are uniformly spaced in the 5 MHz bandwidth]. 

Regarding claims 15 and 28, Kadambar discloses wherein the configuration includes a multiplex configuration for frequency-multiplexing the PSCCH communication and the PSSCH communication on the first frequency interlace [see Fig. 34-36, para. 79, 81, 90, 170-173; frequency-multiplexing the PSCCH communication and the PSSCH communication on the frequency interlace of 25 PRBs]. 

Regarding claims 16 and 29, Kadambar discloses wherein the first portion of time and/or frequency resources includes a highest-frequency RB and a lowest-frequency RB among the first frequency interlace of RBs for the PSCCH communication [see Fig. 35A, 35B, para. 171-172; the first portion (PRBs in the range 0-9 (NB-1)) includes a lowest PRB among the frequency interlace of 25 PRBs for the PSCCH communication]. 

Regarding claims 17 and 30, Kadambar discloses wherein the configuration includes a multiplex configuration for time-multiplexing the PSCCH signal and the PSSCH signal on the first frequency interlace [see Fig. 32, para. 168; time-multiplexing the PSCCH signal and the PSSCH signal],

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambar in view of Kimura et al. (US 2019/0173612 A1, hereinafter “Kimura”).

Regarding claims 5 and 22, Kadambar does not explicitly disclose communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal.
However, Kimura teaches communicating, by the first UE and the second UE, the PSCCH signal including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal [see para. 182, 185, 198, 213, 215; communicating, by the first UE and the second UE, the PSCCH signal (first terminal device instructs scheduling information to the second terminal device using the NR-PSCCH) including sidelink control information (SCI) indicating an assignment of the second frequency interlace for communicating the PSSCH signal (first SCI (included in the NR-PSCCH) is used to instruct the second terminal device to receive the NR-PSSCH)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sidelink control information (SCI) indicating an assignment of the second frequency”, as taught by Kimura, into the system of Kadambar, so that it would improve the efficiency of the resources [see Kimura, para. 212].

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kadambar in view of Wang et al. (US 2020/0053528 A1, hereinafter “Wang”).

Regarding claims 12 and 25, Although Kadambar discloses wherein the first portion of time and/or frequency resources includes a plurality of RBs of the first interlace [see Fig. 34, 35A, 35B, para. 170-172; the first portion of time and/or frequency resources includes PRBs in the range 0-9 (NB-1)], and wherein the transceiver configured to communicate the sidelink communication is further configured to: communicate, with the second UE, the sidelink communication by time-multiplexing the PSCCH signal and the PSSCH signal on the frequency-interlaced resources based on the configuration [see Fig. 32, para. 168; time-multiplexing the PSCCH signal and the PSSCH signal],
Kadambar does not explicitly disclose “one or more first symbols and one or more second symbols”.
However, Wang teaches a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH signal in one or more first symbols and a PSSCH signal in one or more second symbols [see Fig. 4A-D, para. 22, 37-44; a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH in one or more first symbols and a PSSCH in one or more second symbols].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE is configured to communicate, with another UE, sidelink communication by time-multiplexing a PSCCH signal in one or more first symbols and a PSSCH signal in one or more second symbols”, as taught by Wang, into the system of Kadambar, so that it would improve the performance of sidelink V2X communication systems [see Wang, para. 22].

Allowable Subject Matter
Claims 6-11 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469